
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 09-415; MB Docket No. 09-7; RM-11424]
        Radio Broadcasting Services; McNary, AZ
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed on behalf of William S. Konopnicki, requesting the allotment of Channel 249C1 at McNary, Arizona. Channel 249C1 can be allotted to McNary consistent with the minimum distance separation requirements of the Commission's Rules with the imposition of a site restriction located 0.3 kilometers (0.2 miles) northeast of the community using reference coordinates 34-04-30 NL and 109-51-15 WL.
        
        
          DATES:
          Comments must be filed on or before June 29, 2009, and reply comments on or before July 13, 2009.
        
        
          ADDRESSES:
          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Jeffrey D. Southmayd, Esq., c/o William S. Konopnicki, Southmayd & Miller, 1220 19th Street, NW., Suite 400, Washington, DC 20036.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180.
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 09-7, adopted February 18, 2009, and released February 20, 2009. An Erratum, DA 09-1087 was released on May 19, 2009, changing the comments and reply comments dates in this proceeding. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or via e-mail http://www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR part 73
          Radio, Radio broadcasting.
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
            Authority:
             47 U.S.C. 154, 303, 334, 336.
          
          
            § 73.202
            [Amended]
            2. Section 73.202(b), the Table of FM Allotments under Arizona, is amended by adding McNary, Channel 249C1.
          
          
            Federal Communications Commission.
            John A. Karousos,
            Assistant Chief, Audio Division, Media Bureau.
          
        
      
      [FR Doc. E9-12534 Filed 5-28-09; 8:45 am]
      BILLING CODE 6712-01-P
    
  